The State is appealing from the judgment of the lower court sustaining a plea of former jeopardy and discharging the defendants.
The defendants were charged with operating a place of public entertainment in which lewd dancing is permitted. The offense is denounced by Act No. 241 of 1942. The offense is a misdemeanor and the penalty provided for in the act does not authorize the imposition of imprisonment at hard labor.
Under the provisions of Section 10 of Article 7 of the Constitution, our appellate jurisdiction does not extend to misdemeanors, *Page 40 
where imprisonment at hard labor cannot be imposed, except where a fine exceeding $300, or imprisonment exceeding six months, has actually been imposed.
For the reasons assigned, the appeal is dismissed.
O'NIELL, C. J., absent.